RICHARD GOONER Attorney at Law 6608 Emerald Drive Colleyville, Texas 76034 (214) 587-0653 (phone) (817)488-2453 (fax) October 27, 2010 United States Securities and Exchange Commission Judiciary Plaza treet, N. W. Washington, D.C. 20549 Re: SMSA Katy Acquisition Corp. Registration Statement on Form 10. Dear Sir/Madam: On behalf of SMSA Katy Acquisition Corp., (the “Registrant”), we herewith file with the Securities and Exchange Commission the Registrant’s Registration Statement on Form 10.If the Staff has any questions or comments, please contact the undersigned at telephone 214-587-0653 or fax 817-488-2453. Yours very truly, /s/ Richard B. Goodner Richard B. Goodner
